EXHIBIT 10.1 2 (Revised to include a fee for the Non-Executive Chairman) Retainer Fee: $207,000/per year Cash: $86,000 Stock Options: $43,000 Deferred Stock Units*: $78,000 Non-Executive Chairman of the Board Fee: $200,000/per year in Deferred Stock Units Committee Chair Fee for Compensation, CGC and Finance Committees: $10,000/per year Audit Committee Chair Fee: $20,000/per year Audit Committee Member Retainer Fee: $5,000/per year Lead Director Retainer Fee: $25,000/per year * Deferred Stock Units are “phantom” units of LNC Common Stock that are credited under the LNC Directors’ Deferred Compensation Plan. All cash fees may be deferred, at a Director’s election, pursuant to the LNC Directors’ Deferred Compensation Plan. Meeting fees may be paid in some cases for meetings which exceed the number of annually scheduled meetings ($1,100 per meeting) as determined by the Corporate Governance Committee. All fees are paid to the directors on a quarterly basis in arrears.
